Citation Nr: 9904893	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-42 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent assigned in 
conjunction with the original grant of service connected for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel



INTRODUCTION

The appellant served on active duty from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department Of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the September 1996 rating decision 
the RO granted service connection for PTSD and assigned a 30 
percent rating.


REMAND

The veteran's contentions regarding his entitlement to an 
increased rating for his service-connected disability 
constitute a plausible or well-grounded claim.  Therefore, VA 
has a statutory obligation to assist him in the development 
of facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

It is also noted that, according to the report of an October 
1998 VA examination, the veteran was receiving Social 
Security Administration (SSA) disability benefits. Under 38 
U.S.C.A. § 5107(a) (1991), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  As obtaining and reviewing any available 
outstanding SSA documents and associated medical records may 
very well be pertinent to the issue currently on appeal, the 
Board believes that such records are appropriately to be 
obtained prior to the resolution of this issue.  
Additionally, in view of the award of SSA disability 
benefits, the Board is of the opinion that a social and 
industrial survey and a contemporaneous VA examination should 
be conducted.

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The United States Court of Veterans Appeals (Court) 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise, and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  A review of the record reflects that the appellant 
has been notified of both the old and new criteria.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  It is requested that the RO notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claim.  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers who have treated him 
for PTSD since March 17, 1997.  The 
veteran should be furnished the 
appropriate release of information forms. 
After securing any necessary release, the 
RO should obtain records of any treatment 
identified by the veteran, which are not 
on file.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  It is requested that the RO take the 
appropriate action to obtain a copy of 
the decision awarding SSA disability 
benefits and the evidence on which that 
decision was based.

3.  If additional, pertinent medical 
evidence is received, the following 
actions listed below should be completed 
by the RO.  

4.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
survey.

5.  A VA examination by a psychiatrist 
should be conducted to determine the 
severity of his service-connected PTSD.  
The claims folder, to include any records 
from the SSA, and a copy of this Remand 
should be made available to the examiner 
for review before the examination.  All 
testing deemed necessary should be 
performed.  The examiner should be 
requested to describe degree of 
occupational/industrial and social 
impairment produced by the PTSD.  The 
psychiatrist should elicit from the 
veteran detailed vocational history, to 
include time lost from work due to 
psychiatric symptoms.  It is requested 
that the examiner assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV.

6.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim, to include consideration of the 
old and the new rating criteria for 
psychiatric disorders per Karnas and 
staged ratings as set forth in the 
Fenderson case.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take any action unless he is 
further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


